F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 FEB 1 1999
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                        Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                           No. 98-3186
 CALVIN J. CROCKLIN,                                    (D.C. No. 97-CR-10163)
                                                               (D. Kan.)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Pursuant to a plea agreement, Defendant Calvin J. Crocklin pled guilty to

distribution of cocaine in violation of 18 U.S.C. § 841(a)(1), and carrying a firearm

during a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1). The district court

sentenced Defendant to consecutive terms of forty-one and sixty months imprisonment.

On appeal, Defendant contests only his sentence, challenging the government’s failure


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(A)(2). The case is therefore
ordered submitted without oral argument.
to file a motion for a downward departure under U.S.S.G. § 5K1.1, based upon his

cooperation with authorities. Our jurisdiction arises under 18 U.S.C. § 3742(a)(1). Our

review is plenary. United States v. Courtois, 131 F.3d 937, 938 (10th Cir. 1997).

       Section 5K1.1 of the Sentencing Guidelines permits a district court “[u]pon motion

of the government” to depart downward from a guideline range if “the defendant has

provided substantial assistance in the investigation or prosecution of another person who

has committed an offense.” In exchange for Defendant’s plea, the government in this

case agreed–

       to advise the sentencing court, prior to sentencing, of the nature and extent
       of the cooperation provided by this defendant, by means of confidential
       memorandum. If it is determined, in the sole discretion of the United States
       Attorney’s Office . . . that such cooperation meets the requirements of
       Section 5K1.1, the appropriate motion pursuant to that section . . . may be
       filed.

(emphasis added). When the government refused to move for a downward departure,

Defendant objected, arguing that he had provided substantial assistance to the

government, and that the government’s refusal to file a motion under § 5K1.1

constituted bad faith. The district court overruled Defendant’s objection, finding that

the government had “cited a factual basis for its opinion that the assistance in this case

was not beneficial enough to warrant a motion,” and thus had not acted in bad faith. We

agree with the district court’s assessment. See United States v. Lee, 989 F.2d 377, 380

(10th Cir. 1993) (where defendant asserts breach of a plea agreement that leaves

discretion to the government, district court’s role is limited to deciding whether the

                                              2
government acted in good faith).

       Section 5K1.1 “gives the government a power, not a duty,” to file a motion for

downward departure when a defendant has rendered “substantial assistance.” Wade v.

United States, 504 U.S. 181, 185 (1982). Absent a plea agreement in which the

government bargains away its discretion under § 5K1.1, a court’s review of the

government’s decision not to move for a downward departure based on substantial

assistance is limited to determining whether the decision was animated by an

unconstitutional motive or was not rationally related to a legitimate government end.

Courtois, 131 F.3d at 938. “Even if a defendant undeniably renders substantial

assistance, the government retains discretion to decide whether to request a § 5K1.1

downward departure.” Id. As the Supreme Court explained in Wade, the government’s

decision not to move for a downward departure need not necessarily be based on

whether a defendant has rendered substantial assistance, but instead may turn “simply

on its rational assessment of the cost and benefit that would flow from moving.”

504 U.S. at 187.

       The language of the plea agreement between Defendant and the government in this

case indicates quite clearly that the government did not obligate itself to move for a

§ 5K1.1 downward departure based on Defendant’s assistance. First, the plea agreement

stated that the determination of whether Defendant rendered substantial assistance rested

“in the sole discretion” of the government. Second, the agreement stated that if


                                             3
Defendant qualified for a § 5K1.1 motion, the government “may” file such motion. Thus,

the decision to file a § 5K1.1 motion rested solely with the government. The government

had the same prosecutorial discretion under the plea agreement that it would have

possessed absent a plea agreement. The language of the agreement merely left open the

possibility of the § 5K1.1 motion, “expressly leaving the decision to file such a motion in

the sole discretion of the government.” Courtois, 131 F.2d at 939. “Congress wisely or

unwisely left the matter of substantial assistance to the prosecutor, unless there’s a formal

agreement which would bind the prosecutor.” United States v. Massey, 997 F.2d 823,

824 (10th Cir. 1993).

       AFFIRMED.

                                                  Entered for the Court,



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                              4